Exhibit 10.1


EXECUTION VERSION





OTHER SECOND-LIEN OBLIGATIONS JOINDER AGREEMENT
March 23, 2015
The undersigned is an Other Second-Lien Obligations Agent for Persons wishing to
become “Secured Parties” (the “New Secured Parties”) under the Security
Agreement, dated as of May 20, 2014 (as amended and/or supplemented, the
“Security Agreement” (terms used without definition herein have the meanings
assigned to such terms by the Security Agreement)) among Alpha Natural
Resources, Inc., the subsidiary guarantors listed on the signature pages thereto
and each future Domestic Subsidiary of the Issuer that becomes a party thereto
and Wilmington Trust, National Association, as Trustee and Notes Collateral
Agent (in its capacity as the collateral agent, the “Notes Collateral Agent”),
and the other Security Documents.
In consideration of the foregoing, the undersigned hereby:
(i)    represents that the Other Second-Lien Obligations Agent has been
authorized by the New Secured Parties to become a party to the Security
Agreement on behalf of the New Secured Parties under that certain Indenture,
dated as of March 23, 2015 (the “2015 Indenture”) by and among Alpha Natural
Resources, Inc., the subsidiary guarantors from time to time party thereto and
Wilmington Trust, National Association, in its capacity as trustee (the “New
Obligations”) and to act as the Other Second-Lien Obligations Agent for the New
Secured Parties hereunder;
(ii)    acknowledges that the New Secured Parties have received a copy of the
Security Agreement and the Intercreditor Agreement;
(iii)    irrevocably appoints and authorizes the Notes Collateral Agent (or any
successor collateral agent appointed pursuant to the terms of the Indenture) to
take such action as agent on its behalf and to exercise such powers under the
Security Agreement, the Intercreditor Agreement and the other Security Documents
as are delegated to the Notes Collateral Agent by the terms thereof, together
with all such powers as are reasonably incidental thereto;
(iv) irrevocably appoints the Notes Collateral Agent (or any successor
collateral agent appointed pursuant to the terms of the Indenture) as its agent
for the purpose of perfecting the New Secured Parties’ security interest in
assets which, in accordance with Article 9 of the UCC can be perfected only by
possession;
(v)    accepts and acknowledges that the Notes Collateral Agent (i) shall not be
liable for any error of judgment made in good faith by a



--------------------------------------------------------------------------------




Responsible Officer unless it is proved that the Notes Collateral Agent was
negligent in ascertaining the pertinent facts, (ii) shall not be liable for
interest on any money received by it except as the Notes Collateral Agent may
agree in writing with the Issuer (and money held in trust by the Notes
Collateral Agent need not be segregated from other funds except to the extent
required by law) and (iii) may consult with counsel of its selection and the
advice or opinion of such counsel as to legal matters relating to the the
Security Documents and the Intercreditor Agreement shall be full and complete
authorization and protection from liability in respect of any action taken,
omitted or suffered by it hereunder in good faith and in accordance with the
advice or opinion of such counsel; and
(iv)    accepts and acknowledges the terms of this Agreement applicable to it
and the New Secured Parties and agrees to serve as Other Second-Lien Obligations
Agent for the New Secured Parties with respect to the New Obligations and agrees
on its own behalf and on behalf of the New Secured Parties to be bound by the
terms of the Security Agreement, the Intercreditor Agreement and the other
Security Documents applicable to holders of Secured Obligations, with all the
rights and obligations of a Secured Party thereunder and bound by all the
provisions thereof (including without limitation the incorporation of Section
12.05 of the 2015 Indenture) as fully as if it had been a Secured Party on the
effective date of the Security Agreement.
The name and address of the representative for purposes of Section 7.01 of the
Security Agreement are as follows:
Wilmington Trust, National Association
50 South Sixth Street, Suite 1290
Minneapolis, MN 55402
Facsimile No.: (612) 217-5651
Attention: Alpha Natural Resources Administrator





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Other Second-Lien
Obligations Joinder Agreement to be duly executed by its authorized officer as
of the date first written above.
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Trustee and Series B Collateral Agent under the 2015 Indenture
By:
/s/ Jane Schweiger
 
Name: Jane Schweiger
 
Title: Vice President



AGREED TO AND ACCEPTED:
The Notes Collateral Agent hereby acknowledges its acceptance
of this Other Second-Lien Obligations Joinder Agreement for purposes of Section
7.16 of the Security Agreement.
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Notes Collateral Agent
By:
/s/ Jane Schweiger
 
Name: Jane Schweiger
 
Title: Vice President








